Citation Nr: 0104111	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a claim for a request for wavier of recovery of a 
debt in the amount of $4,384.00 stemming from the overpayment 
of pension benefits was timely filed.


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 decision on waiver of indebtedness rendered 
by the Committee on Waivers and Compromises (Committee) of 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the issue 
on appeal.


REMAND

After a review of the veteran's claims folder, the Board 
finds that further development of the case is necessary.  In 
particular, the claims folder appears to be incomplete.  A 
May 1999 Statement of the Case indicates that the veteran was 
advised of a pension overpayment and furnished with his 
rights for filing a waiver of overpayment in August 1993; 
however, a copy of the August 1993 notice is not contained in 
the claims folder.  Similarly, a March 1999 Decision on 
Waiver of Indebtedness indicates that a request for waiver 
was received by the RO in February 1999; however, no such 
request is associated with the claims folder.  The Board is 
of the opinion that the aforementioned documents should be 
associated with the veteran's claims folder. 

Moreover, the Board and the VBA Debt Management Center (DMC) 
reached an agreement published in OF Bulletin 99.GC1.04.  
That Bulletin states that where timeliness of a request for 
waiver is at issue, DMC will provide verification of the date 
on which the initial notice of indebtedness and the right to 
request waiver were dispatched by the DMC to the debtor.  The 
DMC Center will provide verification in the form of a signed, 
written certification from DMC management identifying the 
date of dispatch of the notice.  DMC will also provide a 
printout from the Centralized Accounts Receivable Online 
System (CAROLS) that indicates the date of dispatch of the 
initial letter to the debtor.  A statement that explains the 
screen will accompany the screen printout.  In addition, DMC 
will provide a copy of the type of form letter sent to the 
debtor.  Also, DMC will provide a copy of any correspondence 
received from the debtor in response to the initial notice of 
indebtedness and the right to request waiver.  These 
documents will be made a permanent part of the record.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the VBA Debt 
Management Center (DMC) pursuant to the 
guidelines published in OF Bulletin 
99.GC1.04.  That Bulletin states that 
where timeliness of a request for waiver 
is at issue, DMC will provide 
verification of the date on which the 
initial notice of indebtedness and the 
right to request waiver were dispatched 
by the DMC to the debtor.  The DMC Center 
will provide verification in the form of 
a signed, written certification from DMC 
management identifying the date of 
dispatch of the notice.  DMC will also 
provide a printout from the Centralized 
Accounts Receivable Online System 
(CAROLS) that indicates the date of 
dispatch of the initial letter to the 
debtor.  A statement that explains the 
screen will accompany the screen 
printout.  In addition, DMC will provide 
a copy of the type of form letter sent to 
the debtor.  Also, DMC will provide a 
copy of any correspondence received from 
the debtor in response to the initial 
notice of indebtedness and the right to 
request waiver.  These documents should 
be obtained and associated with the 
veteran's claims folder.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal and comply with all applicable 
notice requirements.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.



The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



